Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (this “Agreement”),
dated as of June 19, 2015 (the “Effective Date”), is entered into by and among
InvenTrust Properties Corp. (formerly Inland American Real Estate Trust, Inc.)
(the “Company”) and Thomas P. McGuinness (“Executive”). This Agreement amends
and restates in its entirety the Prior Agreement (as defined below) effective as
of the Effective Date.

RECITALS:

WHEREAS, the Company and Executive previously entered into that certain
Executive Employment Agreement, dated July 1, 2014 (the “Prior Agreement”); and

WHEREAS, the Company and Executive wish to amend and restate the Prior Agreement
to provide for the continued employment of Executive as the President and Chief
Executive Officer of the Company on the terms and conditions set forth herein,
effective as of the Effective Date.

NOW, THEREFORE, in consideration of the covenants herein contained and the
employment of Executive and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Position. The Company will employ Executive as its President and Chief
Executive Officer. The principal location of Executive’s employment shall be at
the Company’s principal executive office located in Oak Brook, Illinois,
although Executive understands and agrees that Executive will be required to
travel from time to time for business reasons. Executive agrees to devote
Executive’s full working time and attention to the Company and to act at all
times in the best interests of the Company. Executive will have such duties,
responsibilities and authority as are consistent with Executive’s position.
Executive shall report to the Board of Directors of the Company (the “Board”).
Executive agrees to perform Executive’s duties and responsibilities to the
Company faithfully, competently, diligently and to the best of Executive’s
ability, and subject to, and in accordance with, all of the policies, rules and
regulations from time to time applicable to employees of the Company. Executive
further agrees to execute any additional documents as the Company may from time
to time reasonably request Executive and other similarly situated executives to
sign regarding such policies, rules and regulations of the Company, provided
that any such additional documents shall not be inconsistent with the terms of
this Agreement. However, Executive may devote reasonable time to supervision of
Executive’s personal investments, charitable activities, speaking or teaching
engagements, and membership on other boards of directors, provided that such
activities do not interfere or conflict in any material way with Executive’s
duties and responsibilities or the business of the Company, and provided further
that, Executive may not serve on the board of directors of any for-profit
company without the Board’s written consent. The time involved in such
activities shall not be treated as vacation time. Executive shall be entitled to
keep any amounts paid to Executive in connection with such activities (e.g.,
director fees and honoraria).



--------------------------------------------------------------------------------

2. Compensation and Benefits.

(a) Base Salary. During the “Term” (as defined in Section 3 below), the Company
will pay to Executive a base salary at a rate of $700,000 per annum, which may
be reviewed and increased (but not decreased) from time to time in the normal
course of business (such annual salary, as in effect from time to time, to be
referred to herein as “Base Salary”). Executive’s Base Salary will be payable in
accordance with the Company’s normal payroll practices.

(b) Annual Performance Bonus. For the period from January 1, 2015 through
December 31, 2015 and during each subsequent twelve (12)-month period while
Executive remains employed with the Company (each, a “Performance Period”),
Executive will be eligible to receive an annual performance bonus award payable
in cash in an amount determined by the Compensation Committee (the “Compensation
Committee”) of the Board based upon the achievement of performance criteria
established and approved by the Compensation Committee with respect to such
twelve (12)-month period (the “Annual Bonus”). The bonus program to be
established by the Compensation Committee or the Board will include threshold,
target and maximum levels. Executive will be eligible to receive an annual
target bonus no less than one hundred twenty-five percent (125%) of Executive’s
Base Salary (“Target Bonus”) with threshold and maximum bonus levels to be
determined on an annual basis by the Compensation Committee in good faith, with
the actual bonus that becomes payable to be based on the actual achievement of
the applicable performance criteria as determined by the Compensation Committee.
In the event of a Change in Control or a Qualified Event during a Performance
Period, Executive will be eligible to receive an Annual Bonus equal to the
target Annual Bonus for the year in which such Change in Control or Qualified
Event occurs, pro-rated for the portion of the Performance Period that elapsed
prior to the occurrence of such Change in Control or Qualified Event. Any Annual
Bonus shall be paid to Executive in a lump sum as soon as reasonably
practicable, but in no event later than March 15, following the end of the
applicable fiscal year.

(c) Employee Benefits. Executive is also eligible for the benefit plans and
employment policies offered by the Company to other senior level executives
under the same terms and conditions offered to senior level executives, subject
to and on a basis consistent with the terms, conditions, and overall
administration of such benefit plans. During the Term, Executive will accrue
vacation with pay at an annual accrual rate consistent with the Company’s policy
in effect from time to time.

(d) Reservation of Rights. Notwithstanding the foregoing, the Company may
change, amend, or discontinue any employee benefit plans and policies at any
time in its sole discretion.

(e) Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred by Executive on Company business, pursuant to the
Company’s standard expense reimbursement policy as in effect from time to time.

3. Term; Termination of Employment. The term of this Agreement (the “Term”)
begins on the Effective Date and will end, along with Executive’s employment
with the Company, on the earliest to occur of the following events.

 

2



--------------------------------------------------------------------------------

(a) Notice by Executive. Executive can terminate Executive’s employment and the
Term with Good Reason in accordance with the notice requirement under the
definition of Good Reason under Section 11(e) of this Agreement or without Good
Reason by providing sixty (60) calendar days advance written notice to the
Company of such intent, with the last day of Executive’s employment being the
end of such 60-day notice period. The Company can elect, in its sole discretion,
to have Executive continue to provide services to the Company during some, all
or none of such notice period and can elect, in its sole discretion, whether
such services will be performed on or off Company premises.

(b) Notice by the Company without Cause. The Company can terminate Executive’s
employment and the Term without Cause by providing sixty (60) calendar days’
advance written notice to Executive of such intent, with the last day of
Executive’s employment being the end of such 60-day notice period. At the
Company’s option, it may place Executive on a paid leave of absence for all or
part of such notice period.

(c) Termination For Cause. The Company can terminate Executive’s employment and
the Term immediately upon notice to Executive if such termination of employment
is for Cause.

(d) Other Reasons. Executive’s employment and the Term will be terminated upon
Executive’s death or Executive becoming Disabled.

(e) Certain Payments. Upon Executive’s termination of employment for any reason,
the Company will pay to Executive (a) Executive’s earned but unpaid Base Salary
through the effective date of the termination and (b) any other amounts due to
Executive from the Company or any of its Affiliates thereof as of the effective
date of the termination, such as approved, unreimbursed business expenses and
accrued and unused vacation. Executive’s participation in and payouts under
employee benefit plans of the Company will be governed by the terms of those
plans then in effect.

4. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than within
24 months Following a Change in Control. If Executive’s employment is terminated
by the Company without Cause, and such termination is not on the date of, or
during the twenty-four (24)-month period following, a Change in Control or a
Sale of the Retail Business, or if Executive resigns for Good Reason, and such
termination is not on the date of, or during the twenty-four (24)-month period
following, a Change in Control, then, subject to Section 5 and Section 8,
Executive will receive a payment in an amount equal to two (2) times the sum of
(i) Executive’s Base Salary and (ii) Executive’s Target Bonus for the year in
which termination occurs. Such amounts will be payable over a period of twelve
(12) months in equal installments in accordance with the Company’s normal
payroll practices, commencing within sixty (60) calendar days following
Executive’s separation from service.

(b) Termination Without Cause or Resignation for Good Reason Following a Change
in Control. If Executive’s employment is terminated by the Company without
Cause, and such termination is on the date of, or during the twenty-four- (24-)
month period following, a Change in Control or a Sale of the Retail Business, or
if Executive resigns for

 

3



--------------------------------------------------------------------------------

Good Reason, and such termination is one the date of, or during the twenty-four-
(24-) month period following, a Change in Control, then, subject to Section 5
and Section 8, Executive will receive a lump sum payment equal to three
(3) times the sum of (i) Executive’s Base Salary and (ii) Executive’s Target
Bonus for the year in which termination occurs. Such lump sum amounts will be
payable within sixty (60) calendar days following Executive’s separation from
service.

(c) Benefit Continuation. If Executive is entitled to severance payments under
either Section 4(a) or 4(b) hereof, the Company shall, at the Company’s expense,
for the period ending on the earliest of (A) 18 months following the termination
of Executive’s employment with the Company, or (B) the date Executive becomes
eligible to be covered under any other group health plan (as an employee or
otherwise) that does not contain any exclusion or limitation with respect to any
preexisting condition which would actually limit Executive’s coverage under such
plan (the “Benefit Continuation Period”), provide medical insurance benefit
coverage in coordination with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) by paying directly or reimbursing Executive
for the applicable coverage premiums, provided that (i) Executive completes and
timely files all necessary COBRA election documentation, which will be sent to
Executive after the last day of employment and (ii) Executive continues to make
all required premium payments required by COBRA. In the event such premium
payments or reimbursements by the Company, by reason of change in the applicable
law, may, in the reasonable view of the Company, result in tax or other
penalties on the Company, this provision shall terminate and Executive and the
Company shall, in good faith, negotiate for a substitute provision that would
not result in such tax or other penalties.

(d) Except as provided in Sections 4(c) and 8, the Company’s obligation to make
payments and provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.

5. Conditions to Receiving Severance. The receipt of any severance or other
benefits pursuant to Section 4 will be subject to Executive signing, returning
to the Company and not revoking, a general release agreement, in a form of
agreement generally used by the Company for such purposes, releasing the Company
and its Affiliates from any and all claims Executive may have arising out of
Executive’s employment, or termination thereof (the “Release Agreement”) and
such Release Agreement becoming effective no later than fifty-five (55) calendar
days following Executive’s termination of employment; provided, however, that in
the event such fifty-five (55) calendar day period straddles two taxable years,
the payments described in Section 4 shall not commence until the later of the
two taxable years; and provided further that the general release agreement and
any accompanying separation agreement shall have no greater obligations or more
limiting post-employment restrictions than are expressly set forth in this
Agreement.

6. Executive Covenants. Executive acknowledges that the covenants contained in
Section 6 of this Agreement survive the termination of the Term and that the
consideration noted in Section 2, as well as Executive’s employment, is
sufficient compensation for such covenants. For purposes of this Section 6,
“Company” means the Company and its subsidiaries, parent companies and
affiliated companies.

 

4



--------------------------------------------------------------------------------

(a) Nondisclosure of Confidential Information. “Confidential Information” means
data and information relating to the business of the Company, which is disclosed
to or created by Executive, or of which Executive becomes aware as a consequence
of Executive’s relationship with the Company, that has value to the Company and
is not generally known to competitors of the Company. Subject to the foregoing,
Confidential Information includes, but is not limited to, business development,
marketing and sales programs, customer, potential customer and supplier/vendor
information, customer lists, employee information, marketing strategies, Company
financial results, information related to mergers and acquisitions, pricing
information, personnel information, financial data, regulatory approval
strategies, investigative records, research, marketing strategy, testing
methodologies and results, computer programs, programs and protocols, and
related items used by the Company in its business, whether contained in written
form, computerized records, models, prototypes or any other format, and any and
all information obtained in writing, orally or visually during visits to offices
of the Company. Confidential Information shall not include any information that
(A) is or becomes generally available to the public other than as a result of an
unauthorized disclosure, (B) has been independently developed and disclosed by
others without violating this Agreement, or (C) otherwise enters the public
domain through lawful means. Executive acknowledges that Executive will continue
to receive and develop Confidential Information of the Company as a necessary
part of Executive’s job. Executive agrees that while employed by the Company,
Executive will continue to benefit and add to the Company goodwill with its
clients and in the marketplace generally. Executive further agrees that the loss
of such clients will cause the Company significant and irreparable harm and that
the restrictions on Executive’s use of such Confidential Information are
reasonable and necessary to protect the Company’s legitimate business interests
in its Confidential Information. Accordingly, Executive will not at any time
during Executive’s employment by the Company, and for so long thereafter as the
pertinent information or documentation constitutes Confidential Information as
defined above, use or disclose to others any Confidential Information, except as
specifically authorized in a signed writing by the Company or in the performance
of work assigned to Executive by the Company. The covenants made by Executive
herein are in addition to, and not exclusive of, any and all other rights to
which the Company is entitled under federal and state law, including, but not
limited to, rights provided under copyright and trade secret laws, and laws
concerning fiduciary duties. Executive hereby agrees not to disclose, copy, or
remove from the premises of the Company any documents, records, tapes or other
media or format that contain or may contain Confidential Information, except as
required by the nature of Executive’s duties for the Company. Nothing set forth
in this Section 6(a) shall be interpreted to prohibit Executive from making
truthful statements when required by law, subpoena or court order and/or from
responding, to the extent legally required, to any inquiry by any government
organization; provided that, if Executive is required by law or a court or
administrative order to disclose any such Confidential Information, Executive
shall promptly notify the Company of such requirement and provide the Company
with a copy of any court or administrative order or of any law which in
Executive’s opinion requires such disclosure and, if the Company so elects,
permit the Company an adequate opportunity, at its own expense, to contest such
law or court order.

 

5



--------------------------------------------------------------------------------

(b) Return of Company Property. Promptly following the end of the Term, or at
any time at the request of the Company, Executive will return to the Company all
Confidential Information, physical property of the Company and any information
relating to the clients or customers of the Company that Executive may possess
or have under Executive’s control, together with all copies thereof, including
but not limited to company hardware, records, memoranda, notes, plans, reports,
computer tapes, software and other documents and data containing confidential
information. Notwithstanding the foregoing, Executive may retain Executive’s
rolodex and similar electronic phone directories (collectively, the “Rolodex”)
to the extent the Rolodex does not contain information other than name, address,
telephone number and similar information, provided that, at the request of the
Company, Executive shall provide the Company with a copy of the Rolodex

(c) Noncompetition. Except on behalf of the Company, Executive acknowledges and
agrees that during the Term and for twelve (12) months following the termination
of Executive’s employment for any reason or no reason, Executive will not
directly or indirectly engage in or associate with (including, without
limitation, engagement or association as a sole proprietor, owner, employer,
director, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor or otherwise), any person or entity
that (i) owns properties having an aggregate appraised value of at least $500
million and (ii) is directly or indirectly actively engaged in the “Business”
(each, a “Competing Business”), provided that Executive may own or manage, or
participate in the ownership or management of, any entity that Executive owned
or managed, or participated in the ownership or management of, prior to the
Effective Date, which ownership, management or participation has been disclosed
in writing to the Company on or prior to the Effective Date; and provided,
further, that Executive may own, directly or indirectly, up to one percent
(1%) of any class of “publicly traded securities” of any entity that is a
Competing Business. For the purposes of this Section 6(c), “publicly traded
securities” shall mean securities that are traded on a national securities
exchange, and “Business” shall mean the acquisition, ownership, development,
improvement, operation, management, leasing or sale of community centers,
grocery-anchored centers, strip centers and/or power centers (each within the
meaning of the International Council of Shopping Centers U.S. Shopping-Center
Classification and Characteristics table or similar reputable real estate
glossary or glossaries determined by the Compensation Committee in good faith).

(d) Employee and Independent Contractor Nonsolicitation and Noninterference.
During the Term and for 3 years following the termination of Executive’s
employment for any reason or no reason by either the Company or Executive,
Executive will not, directly or indirectly (i) recruit, hire, retain or attempt
to recruit, hire or retain, any then-current employee or independent contractor
of the Company or any former employee who was employed by the Company within the
prior six (6) months, for employment or engagement with an entity other than the
Company, or (ii) entice or attempt to persuade the Company’s then-current
employee or independent contractor to leave employment or engagement with the
Company; provided, that it shall not be a violation of this Section 6(d) if
following Executive’s employment with the Company, Executive is employed by
another entity who hires a non-executive employee without Executive’s input,
assistance or knowledge.

(e) Nondisparagement. Executive shall not make, and the Company shall instruct
each member of the Board and each executive officer of the Company not to make,

 

6



--------------------------------------------------------------------------------

or cause to be made, during the Term and at all times thereafter, any statement
or communicate any information (whether oral or written) that disparages the
Company or Executive, respectively, including, with respect to Executive’s
obligations, the Company’s subsidiaries or parent companies or any of their
respective officers, directors, board members, investors, shareholders, agents
or employees. Nothing set forth in this Section 6(e) shall be interpreted to
prohibit Executive, the Board or any executive officer of the Company from
making truthful statements (i) when required by law, subpoena or court order
and/or from responding, to the extent legally required, to any inquiry by any
government organization, or (ii) in direct rebuttal to a statement made in
violation of this Section 6(e).

(f) Reasonableness. Executive acknowledges that the provisions contained in this
Section 6 are reasonable and necessary to protect the Company’s interests in its
good will, business relationships, and confidential information and that the
Company will suffer substantial harm if Executive engages in any of the
prohibited activities. Executive warrants that no provision of this Section 6
will work to prevent Executive from earning a living.

(g) Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 6 of this Agreement be construed independently of one
another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 6 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 6. The Company shall be entitled to all rights
and remedies as set forth in this Section 6 until the expiration of the
covenants contained herein in accordance with their terms. The parties agree and
acknowledge that damages will be difficult, if not impossible, to calculate in
the event of a breach, or threatened breach, of any of the provisions of this
Section 6 and, in any event, damages will be an insufficient remedy in the event
of such breach. Accordingly, the parties agree that the Company shall, in
addition to all other remedies, be entitled to injunctive relief in the event of
any breach of the provisions of this Section 6.

7. Parachute Payment Limitations. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 7 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, the amounts
payable to Executive under this Agreement (or any other agreement by and between
Executive and the Company or pursuant to any incentive arrangement or plan
offered by the Company) shall be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”). The
determination of whether Covered Payments would result in the

 

7



--------------------------------------------------------------------------------

application of the Excise Tax, and the amount of reduction that is necessary so
that no such Excise Tax would be applied, shall be made, at the Company’s
expense, by the independent accounting firm employed by the Company immediately
prior to the occurrence of the Change in Control. In the event Executive
receives reduced payments and benefits as a result of application of this
Section 7, Executive shall have the right to designate which of the payments and
benefits otherwise set forth herein (or any other agreement between the Company
and Executive or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall first be made from payments and benefits
which are determined not to be nonqualified deferred compensation for purposes
of Section 409A of the Code, and then shall be made (to the extent necessary)
out of payments and benefits that are subject to Section 409A of the Code and
that are due at the latest future date.

8. Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges that Executive will be subject to recoupment
policies adopted by the Company, including any policy adopted pursuant to the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other law or the listing requirements of any national securities exchange on
which the Shares of the Company may be listed.

9. Tax Withholding. Executive shall be liable for all income taxes incurred with
respect to all benefits provided under this Agreement. All payments required to
be made to Executive under this Agreement shall be subject to withholding of
amounts relating to income tax, excise tax, employment tax and other payroll
taxes to the extent the Company determines is required to be withheld pursuant
to applicable law or regulation.

10. Section 409A of the Internal Revenue Code. It is the intent of the parties
that payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered consistent with such
intent. With respect to expenses eligible for reimbursement under the terms of
this Agreement: (i) the amount of such expenses eligible for reimbursement in
any taxable year shall not affect the expenses eligible for reimbursement in
another taxable year; and (ii) any reimbursements of such expenses shall be made
no later than the end of the calendar year following the calendar year in which
the related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code. In addition, Executive’s right to
reimbursement (or in-kind benefits) cannot be liquidated or exchanged for any
other benefit or payment. Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment for purposes of this Agreement and no payments shall be
due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be

 

8



--------------------------------------------------------------------------------

treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything contained herein to the contrary, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (A) the six-month anniversary of the separation from service or (B) the
date of Executive’s death.

11. Definitions. For the purposes of this Agreement, the following terms shall
be defined as set forth below:

(a) “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.

(b) “Cause” means any of the following:

(i) the willful fraud or material dishonesty of Executive in connection with the
performance of Executive’s duties to the Company;

(ii) the deliberate or intentional failure by Executive to substantially perform
Executive’s duties to the Company (other than Executive’s failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason) after a written notice is delivered to Executive by the Board,
which demand specifically identifies the manner in which the Board believes
Executive has not substantially performed Executive’s duties;

(iii) willful misconduct by Executive that is materially detrimental to the
reputation, goodwill or business operations of the Company or any Affiliate;

(iv) willful disclosure of the Company’s Confidential Information or trade
secrets;

(v) a breach of Section 6(a), (b), (c) or (d) or Section 18 of this Agreement;
or

(vi) the conviction of, or plea of nolo contendere to a charge of commission of,
a felony or crime of moral turpitude by Executive.

For purposes of this Section, no act or failure to act will be considered
“willful,” unless it is done or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company will be presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

 

9



--------------------------------------------------------------------------------

(c) “Change in Control” means the first to occur of any of the events set forth
in the following paragraphs; provided, however, that a Qualified Event shall not
constitute a Change in Control:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company or an Affiliate or a Company employee
benefit plan, including any trustee of such plan acting as trustee, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;

(ii) a merger, reverse merger or other business combination or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation other than an Affiliate, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger,
reverse merger, business combination or consolidation;

(iii) a majority of the members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the Board prior to the date of the appointment or election;

(iv) a sale or disposition (other than to an Affiliate) of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions; or

(v) the shareholders of the Company or the Board adopts a plan of liquidation.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to an amount that provides for a the deferral of compensation
that is subject to Section 409A of the Code, then, to the extent required to
avoid the imposition of additional taxes under Section 409A of the Code, the
transaction or event described in subsection (i), (ii), (iii), (iv) or (v) above
shall only constitute a Change in Control if such transaction also constitutes a
“change in control event” (within the meaning of Section 409A of the Code).

(d) “Disabled” has the same meaning as provided in the long-term disability plan
or policy maintained by the Company. If no such disability plan or policy is
maintained by the Company, Disabled means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months. If
Executive disputes the Company’s determination of Disability, Executive (or
Executive’s designated physician) and the Company (or its designated physician)
shall jointly appoint a third party physician to examine Executive and determine
whether Executive is Disabled.

 

10



--------------------------------------------------------------------------------

(e) “Good Reason” means, without Executive’s written consent, (i) a material
diminution of Executive’s annual Base Salary, target Annual Bonus, target annual
equity-based compensation opportunity, or other annual incentive compensation
opportunities, in each case, as in effect on the Effective Date and as may be
increased from time to time; (ii) a material reduction in Executive’s authority,
duties or responsibilities; (iii) a requirement that Executive report to anyone
other than the Board; (iv) Executive being required to relocate Executive’s
principal place of employment with the Company more than fifty (50) miles from
Executive’s principal place of employment as of the Effective Date, it being
understood that Executive may be required to travel frequently in connection
with Executive’s position as set forth herein and that prolonged periods away
from Executive’s principal residence shall not constitute Good Reason; or
(v) failure of any successor to the Company following a Change in Control to
assume this Agreement and the obligations hereunder. A termination of employment
by Executive shall not be deemed to be for Good Reason unless (A) Executive
gives the Company written notice describing the event or events which are the
basis for such termination within sixty (60) calendar days after the event or
events occur, (B) such grounds for termination (if susceptible to correction)
are not corrected by the Company within thirty (30) calendar days of the
Company’s receipt of such notice (“Correction Period”), and (C) Executive
terminates Executive’s employment no later than thirty (30) calendar days
following the Correction Period.

(f) “Qualified Event” means any of the following: (i) a straight listing of the
Shares on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; (ii) an underwritten public offering of the Shares
pursuant to an effective registration statement under the Securities Act of
1933, as amended from time to time, which the Shares are approved for listing or
quotation on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; or (iii) a reverse merger of the Company into an
existing publicly held company or its acquisition subsidiary, resulting in the
Shares first becoming listed on the New York Stock Exchange, NASDAQ or on any
other nationally recognized stock exchange.

(g) “Retail Business” means the retail business segment of the Company as
defined in the Company’s public filings.

(h) “Sale of the Retail Business” means a sale or disposition (other than to an
Affiliate) of all or substantially all of the assets of the Retail Business in
any single transaction or series of related transactions.

(i) “Shares” means shares of the common stock of the Company and any successor
security or interest.

12. Indemnification and Insurance. From the Effective Date through at least the
sixth anniversary of Executive’s termination of employment from the Company,
Executive shall be entitled to indemnification by the Company to the fullest
extent permitted by the Company’s Charter, bylaws, or equivalent organizational
documents on the date hereof; provided, however, that the Company shall not be
required to pay any amounts under any such indemnification policy except upon
receipt of an unsecured undertaking by Executive to repay any such amounts as
are ultimately determined by a final judgment of a court of competent
jurisdiction that Executive is not entitled to indemnification by the Company.
Executive also will be covered under a directors and officers insurance policy
maintained by the Company on

 

11



--------------------------------------------------------------------------------

terms no less favorable than those provided to any other officer or director. In
the event of a sale of all or substantially all of the assets of the Company,
the Company will purchase a tail insurance policy with the same scope, limits,
and exclusions as the directors and officers insurance policy in effect before
such sale, except that such tail policy shall be non-cancellable, with a
six-year term, no deductibles, and subject to non-imputation, and the Company
will escrow an amount sufficient to cover any retention amounts that may be
known, as well as the amount for claims and circumstances known to the Company
before such sale. The Company’s obligations under this Section will survive the
termination or expiration of this Agreement and any termination of Executive’s
employment with the Company for any reason, subject to the terms of the
applicable policy as may be in effect at the Company.

13. Successors and Assigns. This Agreement and all rights hereunder are personal
to Executive and shall not be assignable by Executive; provided, however, that
any amounts that shall have become payable under this Agreement prior to
Executive’s death shall inure to the benefit of Executive’s heirs or other legal
representatives, as the case may be. This Agreement shall be binding upon and
inure to the benefit of the Company’s successors, including any entity that
succeeds to the business and interests of the Company whether by merger,
consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business. In the event that Executive dies, any monies
that are due and owing to Executive under this Agreement as of the date of
Executive’s death shall be paid to Executive’s surviving spouse, if any, or to
Executive’s estate.

14. Blue-Penciling; Severability. In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal,
unenforceable, or unreasonable or excessive as to duration, geographic scope, or
activity, then such provision shall be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable. Any provision
that is modified shall be construed by limiting and reducing it to the maximum
time, geographic or scope limitations, as the case may be, so as to be
reasonable and enforceable to the extent compatible with the applicable law. If
such provision cannot be modified or restricted, then such provision shall be
deemed to be excised from this Agreement, provided that the binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.

15. Amendment. This Agreement may not be amended orally; it may only be amended
in a writing signed by Executive and a duly authorized representative of the
Company.

16. Notices. Any notices to be given under this Agreement may be made by
personal delivery, e-mail, or recognized overnight courier. Notice by personal
delivery or courier will be deemed made on the date of actual receipt.

Notice to the Company shall be addressed to:

Scott Wilton

Executive Vice President, General Counsel and Secretary, InvenTrust Properties
Corp.

2809 Butterfield Road

Oak Brook, IL 60523

 

12



--------------------------------------------------------------------------------

With a copy to:

Latham & Watkins LLP

355 S. Grand Avenue

Los Angeles, CA 90071

Attention: David Taub

Notice to Executive shall be addressed to Executive at the home address most
recently provided to the Company.

17. Governing Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Maryland as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

18. Arbitration.

(a) The Company and Executive mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Executive’s relationship with the Company and its parents and
affiliates, including, but not limited to, any dispute, controversy or claim of
alleged discrimination, harassment or retaliation (including, but not limited
to, claims based on race, sex, sexual preference, religion, national origin,
age, marital or family status, medical condition, handicap or disability); any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement; and any dispute as to the arbitrability of a
matter under this Agreement (collectively, “Claims”); provided, however, that
nothing in this Agreement shall require arbitration of any Claims which, by law,
cannot be the subject of a compulsory arbitration agreement.

(b) All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Executive shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration, from a court of competent
jurisdiction, or (ii) interim injunctive or equitable relief from the arbitrator
pursuant to the JAMS Rules, in each case to prevent any violation of this
Agreement. The Company and Executive must notify the other party in writing of a
request to arbitrate any Claims within the same statute of limitations period
applicable to such Claims.

(c) Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in DuPage County, Illinois, or such other location to
which the parties mutually agree. The arbitrator shall be selected in accordance
with the JAMS Rules, provided that the arbitrator shall be an attorney with
significant experience in employment matters. Each party to any dispute shall
pay its own expenses, including attorneys’ fees; provided, however, that the
Company shall pay all costs and fees that Executive would not otherwise have
been subject to paying if the claim had been resolved in a court of law and, to
the extent required by applicable law for this arbitration provision to be
enforceable, the Company shall reimburse Executive for any reasonable travel
expenses incurred by Executive in connection with Executive’s travel to Illinois
for any arbitration proceedings. The arbitrator will

 

13



--------------------------------------------------------------------------------

be empowered to award either party any remedy at law or in equity that the party
would otherwise have been entitled to had the matter been litigated in court,
including, but not limited to, general, special and punitive damages, injunctive
relief, costs and attorney fees; provided, however, that the authority to award
any remedy is subject to whatever limitations, if any, exist in the applicable
law on such remedies. The arbitrator shall issue a decision or award in writing
stating the essential findings of fact and conclusions of law, and the
arbitrators shall be required to follow the laws of the State of Maryland
consistent with Section 17 of this Agreement.

(d) Any judgment on or enforcement of any award, including an award providing
for interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

(e) It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.

19. Captions and Headings. Captions and paragraph headings are for convenience
only, are not a part of this Agreement, and shall not be used to construe any
provision of this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Agreement. Signatures may be exchanged by facsimile or email.

21. Survival. The respective obligations of, and benefits accorded to, the
Company and Executive as provided in Section 2(b), 3(e), 4, 5, 6, 7, 8, 9, 10,
11, 12, 13, 14 and 18 of this Agreement shall survive the expiration or earlier
termination of this Agreement. Without limiting the foregoing, Executive
acknowledges and agrees that Executive’s obligations under Section 6 of this
Agreement shall survive the cessation of Executive’s employment with the Company
for whatever reason.

22. Entire Agreement. This Agreement sets forth the entire agreement between the
Company (or any of its affiliates) and Executive with respect to its subject
matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between the Company (or any of its affiliates) and Executive, including
the Prior Agreement. Executive and the Company represent that, in executing this
Agreement, each party has not relied upon any representation or statement made
by the other party, other than those set forth herein, with regard to the
subject matter, basis or effect of this Agreement.

 

14



--------------------------------------------------------------------------------

23. Reimbursement for Legal Fees. The Company agrees to reimburse Executive for
up to $15,000 in legal fees incurred by Executive prior to the Effective Date
for consultation and advice with respect to this Agreement.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date first written above.

 

InvenTrust Properties Corp.

Executive  

 

/s/ Paula Saban /s/ Thomas P. McGuinness By: Paula Saban Thomas P. McGuinness
Title: Chair of the Compensation Committee of the Board of Directors